 



Exhibit 10.40
Form of Restricted Stock Unit Agreement pursuant to the 2005 Stock Incentive
Plan
THE ADVISORY BOARD COMPANY
2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

(1)   Grant. Pursuant to the provisions of The Advisory Board 2005 Stock
Incentive Plan (the “Plan”), you have been granted a Restricted Stock Unit Award
of ___Restricted Stock Units (“RSU’s”). The grant to you of the RSU’s is subject
to the following provisions, as well as to the Standard Terms and Conditions for
Restricted Stock Units (“the Standard Terms and Conditions”), a copy of which is
attached hereto:

(2)   Basic Principles. The initial value of one share of Company stock for
purposes of determining the value of each RSU is $                    . At such
time as the RSU becomes payable to you, the award may be settled all or partly
in cash or all or partly in shares of the Company’s stock, as will be determined
in the sole discretion of the Administrator of the Plan at such time. In
addition, the award to be paid to you will be subject to applicable Federal and
local tax withholding. When the RSU becomes payable to you, the resulting
compensation will not increase or otherwise affect your benefits under any other
benefit program maintained by The Advisory Board Company.

(3)   Vesting Rules. Your ability to receive a payment in respect of an RSU will
depend upon the vesting provisions associated with the RSU. Subject to the Tax
Deferral Opportunity discussion set forth in (4), below, your RSU’s will be paid
to you as they become vested. In the event that you terminate employment for any
reason other than (i) death, (ii) disability, (iii) retirement or (iv) a
termination after a Change-in-Control of the Company (as defined in the Standard
Terms and Conditions) for any reason other than for Cause (as defined in the
Standard Terms and Conditions) or voluntary resignation by the Participant, all
of your previously unvested RSU’s will be forfeited. If you were to terminate
employment for one of the four reasons set forth above, your previously unvested
RSU’s would become fully vested as of the date of the termination of employment
and, subject to the deferral features set forth below, you will receive a
payment in respect of the RSU’s based upon their value at the time of your
termination of employment. If you are a “key employee”, as defined in applicable
Federal tax law, the Company shall be entitled to defer payment to you for six
months following the date of your termination of employment.

     If you have not terminated employment, your RSU’s will be subject to the
following vesting schedule:

                                      % of RSU’s Date of Termination          
Vested
On or before
                0 %                  
On or after
      but before         25 %
 
                   
On or after
      but before         50 %
 
                   
On or after
      but before         75 %
 
                   
On or after
                100 %                  

(4)   Tax Deferral Opportunity. Normally, an RSU will become payable as soon as
it vests. Under the current provisions of Section 409A of the Internal Revenue
Code of 1986, as amended, you will have the ability to defer recognition of gain
for income tax purposes upon the vesting of an RSU. The vested RSU will still
create employment tax (FICA and FUTA) liability. However, the ability to elect
deferred compensation is very limited and is subject to some very strict rules.

  (a)   Immediate Election. You may elect to defer recognition of gain by
deferring the payment to you of your RSU award until a date after the RSU award
vests by making an election no later than                     , which is within
30 days of this initial award. Your election can involve all RSU’s granted to
you or may be limited to RSU’s that would otherwise vest at one or more of the
times identified in the above-referenced vesting schedule. If you elect to defer
the payment of an RSU and terminate employment prior to the date the RSU is
otherwise vested and your termination is not attributable to one of the four
events described above, no amount will be payable to you in respect of the RSU.
In other words, the election to defer payment of the RSU has no effect on the
vesting rules with respect to the RSU.         If you elect to defer payment of
an RSU but terminate employment and your termination is not attributable to one
of the four events described above after the RSU has become vested, the RSU
payment will be made to you on the deferred date that you elected. In other
words, the payment for the RSU will still be deferred after your termination of
employment in accordance with your deferral election unless the termination of
employment is due to death or disability. If the termination of employment is
due to death or disability, the payment will be made to you as soon as
practicable.

 



--------------------------------------------------------------------------------



 



      The deferral election that can be used with respect to this Immediate
Election can be effectuated by completion of the schedule set forth below or
similar document:         Check if Applicable         /          / I hereby
elect to defer payment in respect of any RSU that would otherwise vest on
                     until the following date or event                     .    
    /          / I hereby elect to defer payment in respect of any RSU that
would otherwise vest on                      until the following date or event
                    .         /          / I hereby elect to defer payment in
respect of any RSU that would otherwise vest on                      until the
following date or event                     .         /          / I hereby
elect to defer payment in respect of any RSU that would otherwise vest on
                     until the following date or event                     .    
(b)   Subsequent Elections. In the event that you do not make an election
pursuant to the Immediate Election matrix set forth above, you will have the
opportunity to make a Supplemental Election at a later date. In addition, if you
made an Immediate Election, you can modify this election pursuant to a
Subsequent Election. However, the rules with respect to Subsequent Elections are
more restrictive than the rules associated with the Immediate Election. Any
Subsequent Election to change a prior deferral election or to make a new
deferral election must be made no less than 12 full months prior to the date the
RSU in question would otherwise be payable. In addition, the election must
provide for an additional deferral period of at least five years. For example,
if you wish to make a Subsequent Election with respect to an RSU that would
otherwise be payable on March 10, 2008, you would have to make your deferral
election prior to March 10, 2007 with respect to the RSU and the deferral period
would have to be no less than 5 years (at least through March 10, 2013). If you
make a Subsequent Election but you die prior to the date elected in the
Subsequent Election, the payment will be made as soon as practicable after your
death.

     By executing this Agreement, you hereby agree that the grant of your RSU
award is subject to all the provisions of The Advisory Board Company 2005 Stock
Incentive Plan and to the Standard Terms and Conditions. You also agree to any
Immediate Election you made above. Should you have any questions with respect to
this document or the rules pertaining to the RSU, please contact a company
representative.
Acknowledged

                  THE ADVISORY BOARD COMPANY       THE RECIPIENT  
By:
                             
Name:
          Name:    
Title:
          Address:   2445 M Street, NW
 
              Washington, DC 20037

 